82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy Lee OWENS, Plaintiff--Appellant,v.Wayne W. KOWALSKI, Special Agent DEA;  Neal Godfrey, SpecialAgent SBI;  Tim Monroe, Detective Sergeant, Moore CountySheriff Department;  Sheriff of Guilfod County;  RussellEliason, Magistrate Judge;  Richard S. Glaser, Jr.,Assistant United States Attorney;  James Craven, III;Richard C. Erwin, Judge;  Ephraim Vandorian Stancil,Government Witness;  Andrew Newman Richmond, Jr., GovernmentWitness;  W.R. Myers, Special Agent SBI, Defendants--Appellees.
No. 95-7945.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 12, 1996.

M.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   N. Carlton Tilley, Jr., District Judge.  (CA-95-602-2)
Roy Lee Owens, Appellant Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Owens v. Kowalski, No. CA-95-602-2 (M.D.N.C. Sept. 28, 1995).   We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.